Title: To George Washington from Fredrick Seaburn, February 1780
From: Seaburn, Fredrick
To: Washington, George


          
            [February 1780]
          
          May It please Your Exelency The Humbel addreser Federick Seburn Beloing to the 2th Regt Light Dragoon Comand By Col: Sheldon now liing at Windsor Heartford County Do most fervently aquaint Your Honar of the Curcumstances which I lie Under which is A Griveance, Haveing Served out the Term of time that I Inlisted for which was three Years and now Detained For to Serve in and for the prestent war which I never Reced the last Giving Bounty which wass one Hundred Dollors May it please Your Exelency I have Sœrved tow Years as foot Soldger Before I Joined this present Regt And Being Taking prisnor was Very hard used for Eight Months & then at the Expiration of Said time maid my Escape and Joined my Regt & Served out my time as A Good Soilduer I [in] like maner Inform Your Exelency that I am no native of the Countery which Renders Me the More with out Friends as I Came Over from Jermony A Bouth Twelve Years a go Desolate May it please Your Honour I am Mared this Eight Years & has a wife And five Small Childering which is Trusting to the Benovelence of Good peopel for the want of my aid and Asistance to seport them which att this present Junctter is in Great Calamety which Grives my Heart Ful sore Now if your Exelency will Take it into Consideration the Grivence that I lie Under I will Be for Ever Bound to pray For the welfare & properety of your Exelency Under Takings I [in] like maner Send Your Exelency the affedevid of Wm Congar witness present of the time of mi inlistment in this 2th Regt With which the Officer that Inlisted Me & Several more Which was formely a Leut. in Said Regt Says that He Returned me Dureing The war which I Can prove To the Contrary By a witness of Wm Congar as I Maid Menching a

fore Said I like Wise Informe your Exelency that my Wife Never has had the least Support From the Staite or County Ere sence my Servetude which if not Remedeyde Must Inovitetably Sufer The greatest Calamety As my famely is Exausted to the lowest Degree Imagenabel.
          If it pleases Your Exelency to Order or Grant my Disegarge From the 2th Regt I should Show my sefle Elert apon Any presing Ocasion In the Defence of the Unighted Stai⟨tes⟩ Which I was all ways [A]tatched and wiling to Defend to The Utmost of my power & Strenth. No More from Your Dependent & Ver Humbel servant
          
            Fredrick Seaburn
          
        